Exhibit 10.1

 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 





 

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4. None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.  

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 



2

 

 

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.  

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

  



3

 

 

7. The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9. The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11. The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 



4

 

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15. The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

  

  Sincerely,       By: /s/ Alice Lee     Name of Insider: Alice Lee

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/ Roderick Wong     Name: Roderick Wong     Title:   Chairman and Chief
Executive Officer

 





 

 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 

  

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.

 

(a)The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

(b)The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 

2

 

 

(c)The undersigned agrees that until the Company consummates an initial Business
Combination, the undersigned’s Private Placement Warrants will be subject to the
transfer restrictions described in the Private Placement Warrants Purchase
Agreement relating to the undersigned’s Private Placement Warrants.

 

(d)Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

(e)The undersigned acknowledges and agrees that if, in order to consummate any
Business Combination, the holders of Insider Shares, Private Placement Shares or
Private Placement Warrants are required to contribute back to the capital of the
Company a portion of any such securities to be cancelled by the Company or
transfer any such securities to third parties, the undersigned will contribute
back to the capital of the Company or transfer to such third parties, at no
cost, a proportionate number of Insider Shares, Private Placement Shares or
Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.

 

(a)In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

(b)The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

7.The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11.The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

4

 

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15.The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

  

  Sincerely,       By: /s/ Carsten Boess     Name of Insider: Carsten Boess

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/s Roderick Wong     Name:  Roderick Wong     Title: Chairman and Chief
Executive Officer

 



 



 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 

 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 

2

 

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

7.The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11.The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

4

 

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15.The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,       By: /s/ Michael Brophy     Name of Insider: Michael Brophy

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/ Roderick Wong     Name: Roderick Wong     Title:  Chairman and Chief
Executive Officer

 





 



 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 



 

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4. None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.  

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 



2

 

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.  

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

  

7. The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9. The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11. The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

4

 

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15. The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

   

  Sincerely,       By: /s/ Naveen Yalamanchi     Name of Insider: Naveen
Yalamanchi

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/ Roderick Wong     Name: Roderick Wong     Title:   Chairman and Chief
Executive Officer

 







 

 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 

 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 

2

 

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

7.The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11.The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 



4

 

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15.The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

  

  Sincerely,       By: /s/ Pedro Granadillo     Name of Insider: Pedro
Granadillo

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/ Roderick Wong     Name:  Roderick Wong     Title: Chairman and Chief
Executive Officer

 





 



 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 

 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 

2

 

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

7.The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11.The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 



4

 

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15.The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,       By:  /s/ Roderick Wong     Name of Insider: Roderick Wong

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/ Roderick Wong     Name: Roderick Wong     Title:  Chairman and Chief
Executive Officer

 





 



 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2.In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 

 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4.None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 

2

 

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

7.The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8.The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9.The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11.The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 



4

 

 

13.As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

14.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15.The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

 

  Sincerely,       By:  /s/ Stuart Peltz     Name of Insider: Stuart Peltz

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/ Roderick Wong     Name: Roderick Wong     Title:  Chairman and Chief
Executive Officer

 





 



 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 



 

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4. None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5.  

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 

2

 

 

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.  

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

7. The undersigned agrees to be a director or officer of the Company, as
applicable, until the earlier of the consummation by the Company of an initial
Business Combination or the liquidation of the Company. The undersigned’s
biographical information previously furnished to the Company and the
Representative is true and accurate in all material respects, does not omit any
material information with respect to the undersigned’s background and contains
all of the information required to be disclosed pursuant to Item 401 of
Regulation S-K, promulgated under the Securities Act of 1933, as amended. The
undersigned’s FINRA Questionnaire previously furnished to the Company and the
Representative is true and accurate in all material respects. The undersigned
represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9. The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11. The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

4

 

 

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15. The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

  

  Sincerely,       By:  /s/ Stephanie Sirota     Name of Insider: Stephanie
Sirota

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By:  /s/ Roderick Wong     Name: Roderick Wong     Title:   Chairman and Chief
Executive Officer

 

 





 

 

August 3, 2020

 

Health Sciences Acquisitions Corporation 2
40 10th Avenue, Floor 7

New York, NY 10014

 

Chardan Capital Markets, LLC
17 State Street
New York, NY 10004

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between Health Sciences Acquisitions Corporation 2, a Cayman Islands
exempted company (the “Company”) and Chardan Capital Markets, LLC (the
“Representative”), relating to an underwritten initial public offering (the
“IPO”) of the Company’s ordinary shares, par value $0.0001 per share (the
“Ordinary Shares”). Certain capitalized terms used herein are defined in
paragraph 13 hereof.

 

In order to induce the Company and the Representative to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. If the Company solicits approval of its shareholders of a Business
Combination, the undersigned will vote all shares beneficially owned by him or
her, whether acquired before, in or after the IPO, in favor of such Business
Combination.

 

2. In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be further amended from
time to time (the “Charter”), the undersigned will, as promptly as possible,
take all necessary actions to cause the Company to (i) cease all operations
except for the purpose of winding up, (ii) as promptly as reasonably possible,
but not more than 10 business days thereafter, redeem the IPO Shares, at a
per-share price, payable in cash, equal to the aggregate amount then on deposit
in the Trust Account, including interest earned on the Trust Account not
previously released to the Company (less taxes payable), divided by the number
of then outstanding IPO Shares, which redemption will completely extinguish
public shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining shareholders and the Company’s board of directors, dissolve and
liquidate, subject in the cases of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The undersigned hereby waives any and all
right, title, interest or claim of any kind in or to any distribution of the
Trust Account and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares owned by the undersigned.
However, if any of the undersigned have acquired IPO Shares in or after the IPO,
they will be entitled to liquidating distributions from the Trust Account with
respect to such IPO Shares in the event that the Company fails to consummate a
Business Combination within the time period set forth in the Charter.

 



 

 

3. The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated shareholders from a
financial point of view.

 

4. None of the undersigned, any member of the family of any of the undersigned,
or any affiliate of the undersigned will be entitled to receive and will not
accept any compensation or other cash payment prior to, or for services rendered
in order to effectuate, the consummation of the Business Combination; provided
that the Company shall be allowed to make the payments set forth in the
Registration Statement adjacent to the caption “Prospectus Summary—The
Offering—Limited payments to insiders.”

 

5. In the event of the liquidation of the Trust Fund, the undersigned agrees to
indemnify and hold harmless the Company against any and all loss, liability,
claims, damage and expense whatsoever (including, but not limited to, any and
all legal or other expenses reasonably incurred in investigating, preparing or
defending against any litigation, whether pending or threatened, or any claim
whatsoever) which the Company may become subject as a result of any claim by any
target business or vendor or other person who is owed money by the Company for
services rendered or products sold or contracted for, but only to the extent
necessary to ensure that such loss, liability, claim, damage or expense does not
reduce the amount of funds in the Trust Fund; provided that such indemnity shall
not apply if such target business, vendor or other person has executed an
agreement waiving any claims against the Trust Fund.

 

  (a) The undersigned agrees that the Insider Shares may not be transferred,
assigned or sold (except to certain permitted transferees as described in the
Registration Statement or herein) (the “Lockup”) until, with respect to 50% of
the Insider Shares, the earlier to occur of: (1) six (6) months after the
completion of a Business Combination and (2) the date on which the closing price
of the Ordinary Shares equals or exceeds $12.50 per share (as adjusted for share
splits, share capitalizations, reorganizations, recapitalizations and the like)
for any 20 trading days within any 30-trading day period following the
consummation of  the Company’s initial Business Combination and, with respect to
the remaining 50% of the Insider Shares, six months after the date of the
consummation of the Company’s initial Business Combination, or earlier in each
case if, subsequent to the Company’s initial Business Combination, the Company
completes a liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property.

 

  (b) The undersigned will not, without the prior written consent of the
Representative pursuant to the Underwriting Agreement, offer, sell, contract to
sell, pledge, hedge or otherwise dispose of (or enter into any transaction that
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned), directly or indirectly, including the filing (or participation in
the filing) of a registration statement with the Securities and Exchange
Commission in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Securities and Exchange Commission promulgated thereunder
with respect to, any other Ordinary Shares of the Company or any securities
convertible into, or exercisable, or exchangeable for, Ordinary Shares or
publicly announce an intention to effect any such transaction, for a period of
180 days after the date of the Underwriting Agreement.

 

2

 

  

  (c) The undersigned agrees that until the Company consummates an initial
Business Combination, the undersigned’s Private Placement Warrants will be
subject to the transfer restrictions described in the Private Placement Warrants
Purchase Agreement relating to the undersigned’s Private Placement Warrants.

 

  (d) Notwithstanding the provisions set forth in paragraphs 6(a) and (c),
transfers, assignments and sales (a “Transfer”) by the undersigned of the
Insider Shares, Private Placement Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Insider Shares are permitted if the Transfer (i)
is among the insiders, to the Company’s officers, directors, advisors or
employees; (ii) is to an Insider’s affiliates or its members upon liquidation;
(iii) is to relatives and trusts for estate planning purposes; (iv) is by virtue
of the law of descent and distribution upon death; (v) is pursuant to a
qualified domestic relations order; (vi) involves a private sale made at a price
no greater than the price at which the Insider Shares, Private Placement Shares,
Private Placement Warrants or Ordinary Shares were originally purchased; or
(vii) is to the Company for cancellation in connection with the consummation of
the Business Combination, in each case (except for clause (vii)) where the
transferee agrees to the terms of the escrow agreement and forfeiture, as the
case may be, as well as the other applicable restrictions and agreements of the
holders of the Insider Shares.

 

  (e) The undersigned acknowledges and agrees that if, in order to consummate
any Business Combination, the holders of Insider Shares, Private Placement
Shares or Private Placement Warrants are required to contribute back to the
capital of the Company a portion of any such securities to be cancelled by the
Company or transfer any such securities to third parties, the undersigned will
contribute back to the capital of the Company or transfer to such third parties,
at no cost, a proportionate number of Insider Shares, Private Placement Shares
or Private Placement Warrants, as applicable, pro rata with the other holders of
Insider Shares, Private Placement Shares or Private Placement Warrants, as
applicable.

 

6.  

 

  (a) In order to minimize potential conflicts of interest that may arise from
multiple corporate affiliations, the undersigned hereby agrees that until the
earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business that has a fair market
value of at least 80% of the assets held in the Trust Account (excluding the
amount of deferred underwriting discounts held in trust and taxes payable on the
interest earned on the trust account), subject to any existing or future
fiduciary or contractual obligations the undersigned might have.

 

  (b) The undersigned hereby agrees and acknowledges that (i) the Representative
and the Company would be irreparably injured in the event of a breach of the
obligations under paragraph 6(a) above, (ii) monetary damages may not be an
adequate remedy for such breach and (iii) the non-breaching party shall be
entitled to injunctive relief, in addition to any other remedy that such party
may have in law or in equity, in the event of such breach.

 

3

 

 

 

7. The undersigned’s FINRA Questionnaire previously furnished to the Company and
the Representative is true and accurate in all material respects. The
undersigned represents and warrants that:

  

  (a) He or she is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

  (b) He or she has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

 

  (c) he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

 

8. The undersigned has full right and power, without violating any agreement by
which he or she is bound, to enter into this Letter Agreement and to serve as a
director or officer of the Company, as applicable.

 

9. The undersigned hereby waives his or her right to exercise redemption rights
with respect to any of the Ordinary Shares owned or to be owned by the
undersigned, directly or indirectly, whether such shares be part of the Insider
Shares, Private Placement Shares or IPO Shares, and agrees that he or she will
not seek redemption with respect to such shares (or sell such shares to the
Company in any tender offer) in connection with any vote to approve a Business
Combination.

 

10. The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to the Company’s Amended and Restated Memorandum and Articles of
Association with respect to the Company’s pre-Business Combination activities
prior to the consummation of a Business Combination unless the Company offers
holders of IPO Shares the right to receive their pro rata portion of the funds
then held in the Trust Fund.

 

11. The undersigned agrees not to participate in the formation of, or become an
officer or director of, any other blank check company (excluding existing
affiliations), until the Company has entered into a definitive agreement with
respect to an initial Business Combination or the Company has failed to complete
an initial Business Combination within the time period set forth in the Charter.

 

12. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

13. As used herein, (i) a “Business Combination” shall mean a merger, share
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Insider Shares” shall mean the 4,000,000
Ordinary Shares of the Company acquired by the Sponsor prior to the IPO; (iv)
“IPO Shares” shall mean the Ordinary Shares issued in the Company’s IPO; (v)
“Private Placement Warrants” shall mean the warrants that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vi)
“Private Placement Shares” shall mean the Ordinary Shares that are being sold
privately by the Company simultaneously with the consummation of the IPO; (vii)
“Trust Account” shall mean the trust account into which the net proceeds of the
Company’s IPO and a portion of the proceeds from the sale of the Private
Placement Shares and Private Placement Warrants will be deposited; and (viii)
“Registration Statement” means the Company’s registration statement on Form S-1
(SEC File No. 333-239922) filed with the Securities and Exchange Commission, as
amended.

 

4

 

  

14. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

  

15. The undersigned acknowledges and understands that the Representative and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render the any Representative a representative of, or a fiduciary with respect
to, the Company, its shareholders or any creditor or vendor of the Company with
respect to the subject matter hereof.

 

16. This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the consummation of a Business
Combination and (ii) the liquidation of the Company; provided that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 

5

 

   

 

Sincerely,

 

HSAC 2 HOLDINGS, LLC

      By: /s/ Alice Lee   Name: Alice Lee   Title: Director

 

  Acknowledged and Agreed:       Health Sciences Acquisitions Corporation 2    
  By: /s/ Roderick Wong     Name: Roderick Wong     Title:   Chairman and Chief
Executive Officer

 

 

 

 



 